Title: Isaac Hillard to Thomas Jefferson, 10 September 1810
From: Hillard, Isaac
To: Jefferson, Thomas


          
            
              Honored Sir
              New York 10th Day of Septr 1810
            
             Your Late Exalted Situation places You So much above me that it Is with the Greatest Diffidence that I venture to present the Inclosed I have wished for A number of Years that I might have an oppertunity to See the man that has Been So Columniated and Extolled for the Same Act my poverty and Age forbids it Sir you will pardon the Liberty I have taken to present your you with a Small peice of the Production of a poor old man who finished his Education In An  old A B C D scoh School at Six years of age as you will See In my pamphlet wr their my Age Education place of my nativity &c my father had had four Sons All at one time Embarked In the Cruel war three of had Commissions I had two Sons During the  war one Deceast 2d of Last May A wounded Involead I I had A property I Sacrefized for the Blessings we now Enjoy I am wonderfully Blessed with health And memory And A Good old Aged wife and we Are obliged to Subsist on what Little we Can Earn we have had thirteen Children the Last Embers of my Life Expireing fire was Covered up with the Ashes of old age But the Sarmon preached at Boston Last may Rekindled It and it Blazed out as you will See if this Sir Should In the Least Degree meet your aprobation or not I Beg you will Deign to write me a Line and if it Is a frown I shall take it as a fatherly Correction knowing Your philantrophick Disposition I Shall Close my Life with Greater Sattisfaction Those pamphlets are Just published I am now In new York In hopes to Sell Enough to  Remunerate the printer if not he must Loos his Work Great Sir I hope you will not think it Impudent or presuming I knew it was all the way that I Could Show the Great Respect I had for you this Is a widows might all that I have Sir You have Returned to your family friends with Loaded Blessing of the Greatest portion part of the Citizens of the united State & may that God that has Conducted you through the Red Sea of Difficulties and Led the people Into this Canaan and Blessed You higher that than he Did moses By Letting You Enjoy the Land & the Blessings there of and when it Shall pleas God to Remove you from this Earthly Canaan may you be Rec’d Into the Mansions of the Heavenly Canaan & have the Blessing of  well Done Good & faithfull Servent Is the prayer of A poor old man with the Greatest Respect—
            
              Isaac
              Hillard
          
          
            NB Sir if You Should Condecend to Write Pleas to Direct to Sharon Connecticut to Cpt Isaac Hillard As their Is two of the name
            
              
  IH
            
          
         